Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 31, 2014

                                      No. 04-14-00660-CV

                             IN THE INTEREST OF J.A.E., JR.,

                   From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2011CVQ002377-C3
                           Honorable Jesus Garza, Judge Presiding


                                         ORDER
        The clerk’s record was due September 8, 2014, but it was not filed. On September 24,
this court notified the trial court clerk that the clerk’s record was late. See TEX. R. APP. P.
37.3(a)(1). The clerk responded to our notice by filing a notice on October 24, stating appellant
has not paid or made arrangements to pay the clerk’s fee to prepare the record and appellant is
not entitled to the record without paying the fee.

        We order appellant Jorge Garcia to provide written proof to this court on or before
November 10, 2014 that either (1) the clerk’s fee has been paid or arrangements satisfactory to
the clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record
without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1 and 35.3(a). If appellant fails to
file such proof within the time provided, this appeal will be dismissed for want of prosecution.
See TEX. R. APP. P. 37.3(b).




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2014.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court